DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 01 September 2020. The references have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-8, 10, 12, 14-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US PGPub 2018/0335518) in view of Sankar (US PGPub 2018/0224535).
	Referring to Claim 1, Fox teaches determining a pulse timing relationship of a transmission signal; determining frequency modulation signals; modulating the transmission signal by using the frequency modulation signals; transmitting the modulated transmission signal according to the pulse timing relationship, and determining echo data of the modulated transmission signal; and generating an image according to a polarization scattering matrix for the echo data of the modulated transmission signal; [0005], Fig. 3-5 and 8 and associated text, but does not explicitly disclose nor limit using orthogonal nonlinear frequency modulation signals.
	However, Sankar teaches transmitting orthogonal nonlinear frequency modulation signals; [0045] and [0063].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fox with the OLNFM signals as taught by Sankar so as to improve radar performance by combining and substituting multiple waveforms without suffering the limitations of pure linear FM; see [0040-0041].
	Referring to Claims 2, 12 and 20, Fox as modified by Sankar teaches wherein determining the pulse timing relationship of the transmission signal comprises: determining the pulse timing relationship of the transmission signal according to a pulse repetition frequency of the transmission signal, wherein the pulse timing relationship is represented as PRI =1 / PRF, and PRF denotes the pulse repetition frequency of the transmission signal; see disclosure of Fox, although the formula for determining the timing relationship is not exact, it would have been easily derived based on the use of PRF in Fox.
	Referring to Claims 4, 14 and 22, Fox as modified by Sankar teaches wherein the transmission signal comprises a left circular polarization signal and a right circular polarization signal, and modulating the transmission signal by using the orthogonal nonlinear frequency modulation signals comprises: modulating the left circular polarization signal by using si, and modulating the right circular polarization signal by using s2, si and s2 being the orthogonal nonlinear frequency modulation signals; [0016].
	Referring to Claims 5 and 15, Fox as modified by Sankar teaches determining the polarization scattering matrix for the echo data of the transmission signal, and transmitting the modulated transmission signal according to the pulse timing relationship and determining echo data of the modulated transmission signal comprises: alternately transmitting the modulated transmission signal according to the pulse timing relationship; and determining the echo data of the modulated transmission signal according to the pulse timing relationship and the polarization scattering matrix, the echo data of the modulated transmission signal being represented in a form of the polarization scattering matrix SCTLR , (Formulas not reproduced), SHL denotes an echo of an echo channel having a transmission channel L and a receiving channel H for the modulated transmission signal, SHR denotes an echo of an echo channel having a transmission channel R and a receiving channel H for the modulated transmission signal, SVL denotes an echo of an echo channel having a transmission channel L and a receiving channel V for the modulated transmission signal, SVR denotes an echo of an echo channel having a transmission channel R and a receiving channel V for the modulated transmission signal, L denotes an electromagnetic wave polarization manner of left circular polarization, R denotes an electromagnetic wave polarization manner of right circular polarization, H denotes an electromagnetic wave polarization manner of horizontal polarization, and V denotes an electromagnetic wave polarization manner of vertical polarization; [0016] and formulas and descriptions from [0093-0106].
	Referring to Claims 6 and 16, Fox as modified by Sankar teaches wherein the polarization scattering matrix SCTLR for the echo data of the transmission signal is represented as SCTLR = (matrix not reproduced), where SHL denotes an echo of an echo channel having a transmission channel L and a receiving channel H, SHR denotes an echo of an echo channel having a transmission channel R and a receiving channel H, SVL denotes an echo of an echo channel having a transmission channel L and a receiving channel V, SVR denotes an echo of an echo channel having a transmission channel R and a receiving channel V, L denotes an electromagnetic wave polarization manner of left circular polarization, R denotes an electromagnetic wave polarization manner of right circular polarization, H denotes an electromagnetic wave polarization manner of -5-Attorney Docket No.: 036286.00020 horizontal polarization, and V denotes an electromagnetic wave polarization manner of vertical polarization; see same citations as above.
	Referring to Claims 7 and 17, Fox as modified by Sankar teaches wherein determining the polarization scattering matrix for the echo data of the transmission signal comprises: determining ground object scattering coefficients SHL, SHR, SVL and SVR in the polarization scattering matrix SCTLR , where, (Formulas nor reproduced), where SHH ' SHV ' and S denote echoes of a linear polarimetric echo channel, A SHH denotes an echo of a linear polarimetric echo channel having a transmission channel H and a receiving channel H, 3 denotes an echo of a linear polarimetric echo channel having a transmission channel V and a receiving channel H, H denotes an echo of a linear polarimetric echo channel having a transmission channel H and a receiving channel V, S^ denotes an echo of a linear polarimetric echo channel having a transmission channel V and a receiving channel V, L denotes an electromagnetic wave polarization manner of left circular polarization, R denotes an electromagnetic wave polarization manner of right circular polarization, H denotes an electromagnetic wave polarization manner of horizontal polarization, and V denotes an electromagnetic wave polarization manner of vertical polarization; and obtaining the polarization scattering matrix for the echo data of the transmission signal according to the ground object scattering coefficients SHL, SHR , SVL and SVR, see citations above.
	Referring to Claims 8 and 18, Fox as modified by Sankar teaches wherein generating the image according to the polarization scattering matrix for the echo data of the modulated transmission signal comprises: determining a quadruple polarimetric image of a hybrid polarimetric synthetic aperture radar (SAR) system according to the polarization scattering matrix for the echo data of the modulated transmission signal; and determining a quadruple polarimetric image of a quadrature polarimetric SAR system according to the quadruple polarimetric image of the hybrid polarimetric SAR system, wherein the quadruple polarimetric image of the quadrature polarimetric SAR system comprises: (Formula not reproduced), where SHH denotes an image of a quadrature polarimetric echo channel having a transmission channel H and a receiving channel H, SHy denotes an image of a quadrature polarimetric echo channel having a transmission channel V and a receiving channel H, SVH denotes an image of a quadrature polarimetric echo channel having a transmission channel H and a receiving channel V, S, denotes an image of a quadrature polarimetric echo channel having a transmission channel V and a receiving channel V, SHL denotes an image of an echo channel having a transmission channel L and a receiving channel H for the modulated transmission signal, SHR denotes an image of an echo channel having a transmission channel R and a receiving channel H for the modulated transmission signal, SVL denotes an image of an echo channel having a transmission channel L and a receiving channel V for the modulated transmission signal, SVR denotes an image of an echo channel having a transmission channel R and a receiving channel V for the modulated transmission signal, L denotes an electromagnetic -7-Attorney Docket No.: 036286.00020 wave polarization manner of left circular polarization, R denotes an electromagnetic wave polarization manner of right circular polarization, H denotes an electromagnetic wave polarization manner of horizontal polarization, and V denotes an electromagnetic wave polarization manner of vertical polarization; [0058-0112].
	Referring to Claim 10, Fox as modified by Sankar teaches a processor, and a memory configured to store a computer program capable of running on the processor ([0015]), wherein the processor, when the computer program runs thereon, executes operations of: determining a pulse timing relationship of a transmission signal; determining orthogonal nonlinear frequency modulation signals; modulating the transmission signals by using the orthogonal nonlinear frequency modulation signals; transmitting the modulated transmission signal according to the pulse timing relationship, and determining echo data of the modulated transmission signal; and generating an image according to a polarization scattering matrix for the echo data of the modulated transmission signal; see rejection of claim 1 for citations and rationale.
	Referring to Claim 19, Fox as modified by Sankar teaches a non-transitory computer readable storage medium having stored thereon a computer program, wherein the computer program, when being executed by a processor, implements operations of: determining a pulse timing relationship of a transmission signal; determining orthogonal nonlinear frequency modulation signals; modulating the transmission signals by using the orthogonal nonlinear frequency modulation signals; transmitting the modulated transmission signal according to the pulse timing relationship, and determining echo data of the modulated transmission signal; and generating an image according to a polarization scattering matrix for the echo data of the modulated transmission signal; see citations of Claim 10.
	

Allowable Subject Matter
Claims 3, 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646